DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 24-30, 32, 34-43 have been amended.  Claims 24-43 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 24-43 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim recites retrieving a dataset, evaluating a statistical parameter based on the data and forming a report based on data analysis.  The limitation of retrieving, evaluating data statistics and forming a report, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting  “computer-implemented method” (claim 24) or “a processor”, “memory” (claim 34) nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “computer-implemented method” language, “retrieving”, “evaluating” in the context of this claim encompasses the user manually receiving data, thinking about the data and generating a summary analysis on the data in a form of a paper report, which covers performance of the limitation in the mind or with a pen and a paper, but for the recitation of generic computer components.  Therefore, the claims fall within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element –“computer-implemented method” (claim 24) or “a processor”, “memory” (claim 34) to perform retrieving, evaluating and forming steps. The processor in all the steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea and is not patent eligible.
Further the claims recite additional limitations of generating a map that reports various statistics, which is a well-known concept of data gathering and data analysis, displayed on a computer interface and does not meaningfully limit the claim in order to overcome the judicial exception.
The additional limitations of the dependent claims do not add an inventive concept, for they represent merely generic data collection steps or siting the ineligible concept in a particular technological environment. See Alice, 134 S. Ct. at 2357 (explaining that “‘[s]imply appending conventional steps, specified at a high level of generality,’ was not ‘enough’ to supply an ‘inventive concept’” (emphasis in original) (quoting Mayo, 132 S. Ct. at 1300, 1297, 1294)); id. at 2358 (“limiting the use of an abstract idea ‘to a particular technological environment’” is “not enough for patent eligibility” (quoting Bilski, 561 U.S. at 610-11); CyberSource, 654 F.3d at 1370 (“mere [data-gathering] step[s] cannot make an otherwise non-statutory claim statutory”).
Claims 24-43 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 24-32, 34-38, 40-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sillay et al. (US 2014/0257047) in view of Chung et al. (US 2014/0205155).

Regarding claim 24, Sillay teaches a computer-implemented method, comprising: 
retrieving a dataset from a database, ([0153]) wherein the dataset is transferred to the database by a diagnostic instrument ([0168]), and wherein the dataset comprises a diagnostic result based on a presence of a disease-associated analyte or infectious disease agent ([0157]) in a sample ([0166] “sampled using a program stored in the mobile or wearable device, either on a periodic basis”, [0187] “sample the data by selecting a subset”) analyzed by the diagnostic instrument ( [0169], [0173]); 
evaluating a statistical parameter based on the dataset and on a database information comprising a data ([0160], [0215], [0217]) from one or more of multiple diagnostic instruments ([0168]-[0169]) distributed across a geographic area ([0160] “statistical analysis system of devices 920, 930”); 
generating a map illustrating one or more locations of a test result from the dataset ([0173], [0175] “providing one or more graphs, reports or maps of individual with disease data for a group of individuals diagnosed with a disease such as a subset of individuals diagnosed with a disease selected by geographic region … or by the stage of an individual with disease's disease or the type or types of procedures that have been performed”; “preparation of maps, graphs, or reports”, [0233]), a number of test results from the dataset ([0168] see “tests performed”; [0229] “reporting of test result”), and a percent of positive test from the dataset ([0175] “analysis, which may included statistical modeling and analysis, aggregation”; [0217] “information such as the percentage of individuals diagnosed with a disease”), on each of the one or more locations ([0175] “disease selected by geographic region”, [0194] “enables aggregation across populations or selected subpopulations of individuals diagnosed with a disease by disease, geographic area”); 
forming a report including the map ([0175] “preparation of maps, graphs, or reports”) based on the dataset and the statistical parameter ([0175]); and 
providing the report to an end user ([0175] “a map, graph, or report may be made accessible to researchers, to a group such as individuals or organizations within a government, a company, or an association, or to administrators or medical professionals associated with clinical or hospital facilities”).

Sillay teaches receiving data from a plurality of devices from different users diagnosed with a disease.  Such data is aggregated in a report “showing the distribution of individuals diagnosed with a disease associated with the selected subset of data with respect to the status or progression of the disease” [0160].  Such devices include diagnostic instruments and location (GPS) data ([0168]).  Thus, the data from plurality of diagnostic instruments associated with the distributed individuals from various geographical regions is construed to be analogous to the limitation of “a data from one or more of multiple diagnostic instruments distributed across a geographic area.”  However, to merely obviate such reasoning, Chung teaches the same in [0109], [0110] and [0124], [0164].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sillay to include diagnostic instruments distributed across a geographic area as disclosed by Chung.  Doing so would provide sufficient communication infrastructure for quickly establishing a suitable communication infra-structure that links to a communication hub or terminal, thereby to establish suitable communication with places both inside and outside the area affected by whatever event has occurred (Chung [0109]).

Regarding claim 34, Sillay teaches a system, comprising: a data base storing a dataset, wherein the dataset is transferred to the data base by a diagnostic instrument ([0154], [0153], [0168]), and wherein the dataset comprises a diagnostic result based on a presence of a disease-associated analyte ([0157]) or infectious disease agent in a sample analyzed by the diagnostic instrument ([0169], [0173]); a memory storing an instruction ([0167]); and a processor configured to execute the instruction ([0154], [0159]) and cause the system to: 
retrieve the dataset from the data base ([0161], [0167], [0175]); 
evaluate a statistical parameter based on the dataset and a database information ([0160], [0215], [0217]) comprising a data from one or more of the diagnostic instruments ([0169]); 
generate a map illustrating a one or more locations of a test result from the dataset, a number of test results from the dataset, and a percent of positive test results from the dataset, on each of the one or more locations ([0173], [0175], [0194], [0229], [0233]);
form a report including the map, and based on the dataset and the statistical parameter ([0175]); and provide the report to an end user ([0175]).

Sillay teaches receiving data from a plurality of devices from different users diagnosed with a disease. Such devices include diagnostic instruments and location (GPS) data ([0168]).  Thus, collecting the data from plurality of diagnostic instruments associated with the distributed individuals from various geographical regions is construed to be analogous to the limitation of “transferred to the data base by a diagnostic instrument”  However, to merely obviate such reasoning, Chung teaches the same in [0109], [0110] and [0124], [0164].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sillay to transfer data by a diagnostic instrument as disclosed by Chung.  Doing so would provide sufficient communication infrastructure for quickly establishing a suitable communication infra-structure that links to a communication hub or terminal, thereby to establish suitable communication with places both inside and outside the area affected by whatever event has occurred (Chung [0109]).

Regarding claims 25 and 35, Sillay as modified teaches the method and the system, wherein retrieving the dataset from a database comprises querying the database for a newly transferred dataset from the diagnostic instrument (Sillay [0162] “queries can be answered by … using current data, either by intermittently delivering new anonymized data … so that the answers to the user's queries are consistent with data recently stored in the medical information system”).

Regarding claims 26 and 36, Sillay as modified teaches the method and the system, wherein retrieving a dataset from a database comprises querying the database at a pre-determined frequency (Sillay [0153] “data be collected on a regular or periodic basis”, [0168] “activities may be monitored or unmonitored, or may be performed autonomously and preferably on a regular or periodic basis by a device under the control of a stored program”, [0232], [0240]), and increasing the pre- determined frequency (Sillay [0187]) during an infectious disease outbreak (Chung [0121], [0131]).

Regarding claims 27 and 37, Sillay as modified teaches the method and the system, wherein evaluating a statistical parameter based on the dataset comprises evaluating a percentage proportion of positive diagnostic results (Sillay [0217] “report may contain, by example, information such as the percentage of individuals diagnosed with a disease”) based on a location of the diagnostic instrument (Sillay [0166]-[0169] “contain sensors that can measure position or location ( such as GPS receivers or WiFi communications devices) … or receive data from an implanted medical device or device attached to the individual with disease”, “Such devices may be in the position to report metrics of health such”, [0216] “individual with disease given a zip code, an address”, [0233] “disease resided within a community with two treatment centers located 250 miles apart along an interstate distance”, [0237] “relative location of the device”, [0247] “implant location”, “parameters including location”).

Regarding claim 28, Sillay as modified teaches the computer-implemented method of claim 24, wherein forming a report based on the dataset and the statistical parameter comprises forming a chart (Sillay [0160]) indicating multiple results trends for one or more diseases, over time (Sillay [0153], [0213], [0232]).

Regarding claim 29, Sillay as modified teaches the computer-implemented method of claim 24, wherein providing the report to the end user comprises providing to the end user an interface to access the database, to browse or to query multiple datasets stored in the database (Sillay [0160], [0175], [0211] “Users may create their own search and may also choose from recent searches or reports”, [0215]).

Regarding claim 30, Sillay as modified teaches the computer-implemented method of claim 24, wherein providing the report to the end user comprises displaying at least a portion of the dataset on a display interface of an end user device (Sillay [0160], [0175], [0215]).

Regarding claim 31, Sillay as modified teaches the computer-implemented method of claim 24, wherein providing the report to the end user comprises allowing the end user to manipulate the report on a graphic display of an end user device (Sillay [0211] “tailor the interface for registrants”, “Users may create their own search and may also choose from recent searches or reports”,  [0156]-[0157] “the individual with disease can control who and what organizations can access and use the data, and how the data can be used”; “the individual with disease typically has the right to do what he or she wishes with the data, including causing it to be stored in a server computer, modified by algorithms or other process, or creating new data or analyses from the data”, [0194] “enables aggregation across populations or selected subpopulations of individuals diagnosed with a disease by disease, geographic area, ethnicity, age, gender, occupation, treatment(s ), or other categories and comparison of objective or subjective measure data associated with one individual with disease with aggregated data of similar types for the selected population or subpopulations. Such comparisons can be performed by the individual with disease, the individual with disease's authorized representative”, [0203]-[0204], [0206], Chung [0186]).

Regarding claim 32, Sillay as modified teaches the computer-implemented method of claim 24, wherein providing the report to the end user comprises displaying the dataset based on a date when one or more diagnostic results were obtained (Sillay [0162], [0213]), a type of each of the one or more diagnostic results (Sillay [0160], [0175], [0186] “multiple types of measurements are available”, [0237] “data aggregated by type … for further governmental and industry reporting”), and a location of each of one or more diagnostic instruments providing the one or more diagnostic results (Sillay [0166]-[0169], [0216], [0233], [0237], [0247]).

Regarding claim 38, Sillay as modified teaches the system of claim 34, wherein the database is configured to store the dataset from the diagnostic instrument based on an owner identification of the dataset (Sillay [0156]-[0157] “the individual with disease can control who and what organizations can access and use the data, and how the data can be used”, [0159] “records that have been flagged as providing personally identifiable information”, [0163] “individuals diagnosed with a disease to "own" their data and effect the exchange of data relevant to the management of the treatment and progression of their disease between their medical service providers”, [0202], [0215], Chung [0128]).

Regarding claim 40, Sillay as modified teaches the system of claim 34, wherein to form a report based on the dataset, the system is further configured to select a characteristic of the dataset, and to provide the report to a designated end user, wherein the characteristic is provided by the end user (Sillay [0160], [0175], [0194]).

Regarding claim 41, Sillay as modified teaches the system of claim 34, wherein to form a report based on the dataset and the statistical parameter the system is configured to combine a first portion of a first dataset from a first diagnostic instrument with a second portion of a second dataset from a second diagnostic instrument (Sillay [0180], [0185]-[0185] “these measurements may be analyzed using this method either in combination or in parts (individually or with two or more types taken together)”, [0211] “blending and or combined reporting”, [0233], [0246] “aggregate data from the clinic to treatment facilities, to the home and or community environments”, [0272]) in a custom report based on an end user request (Sillay [0211] “tailor the interface for registrants”, “Users may create their own search and may also choose from recent searches or reports”,  [0156]-[0157], Chung [0135], [0185]).
NOTE Sillay teaches that data is aggregated from a plurality of individuals ([0233] “combine the clustering of the individuals diagnosed with a disease”).  Wherein each individuals comprise data from various diagnostic instruments.  Therefore, it is reasonable to conclude that aggregated data from at least two individuals, combines data from a first diagnostic instrument of a first individual with a second diagnostic instrument from a second individual.   Further, Sillay teaches that data from various instruments and sensors is combined [0180], [0185], which is also construed to be analogous to the “combine a first portion of a first dataset from a first diagnostic instrument with a second portion of a second dataset from a second diagnostic instrument.” 

Regarding claim 42, Sillay as modified teaches the system of claim 34, wherein to form a report based on the dataset and the statistical parameter, the system is configured to generate a graphical representation of the dataset in a display for the end user (Sillay [0160], [0175]).

Regarding claim 43, Sillay as modified teaches the system of claim 34, wherein the dataset comprises an owner identification, and to provide the data report to an end user the system is further configured to verify that the end user is one of multiple designated users based on the owner identification (Sillay [0175] “authentication by token, biometric such as a fingerprint or iris scan, or user identifier and password”, [0216], Chung [0128], [0132]).

Claim(s) 33, 39, 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sillay as modified and in further view of Fonseca et al. (US 20130166315).

Regarding claim 33, Sillay as modified does not explicitly teach, however Fonseca discloses the computer-implemented method of claim 24, wherein providing the report to the end user comprises selecting a regularly scheduled frequency for sending the report to the end user ([0104], C18).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Sillay to include a regularly scheduled frequency for sending the report as disclosed by Fonseca.  Doing so would increase the efficiency of the delivery of health care services to a patient, by providing health care providers with better and more efficient means for obtaining, viewing, sharing, and/or analyzing clinical laboratory test results (Fonseca [0003]).

Regarding claim 39, Sillay as modified teaches the system of claim 34, further configured to provide the report to a designated end user based on an owner identification of the dataset (Sillay [0156]-[0157], [0159], [0163], Chung [0128], [0132])
Sillay as modified does not explicitly teach, however Fonseca discloses a schedule selected by the designated end user.  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Sillay to include a schedule selected by the designated end user as disclosed by Fonseca.  Doing so would increase the efficiency of the delivery of health care services to a patient, by providing health care providers with better and more efficient means for obtaining, viewing, sharing, and/or analyzing clinical laboratory test results (Fonseca [0003]).

Regarding claim 41, if Sillay as modified teaches does not explicitly teach, Fonseca discloses, wherein to form a report based on the dataset and the statistical parameter the system is configured to combine a first portion of a first dataset from a first diagnostic instrument with a second portion of a second dataset from a second diagnostic instrument ([0109]-[0111]) in a custom report based on an end user request ([0050]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Sillay to combine data from diagnostic instruments as disclosed by Fonseca.  Doing so would increase the efficiency of the delivery of health care services to a patient, by providing health care providers with better and more efficient means for obtaining, viewing, sharing, and/or analyzing clinical laboratory test results (Fonseca [0003]).

Claim(s) 26 and 36is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Sillay as modified and in further view of Chung et al. (US 2014/0351328).

Regarding claims 26 and 36, Sillay as modified teaches the method and the system, wherein retrieving a dataset from a database comprises querying the database at a pre-determined frequency (Sillay [0153] “data be collected on a regular or periodic basis”, [0168] “activities may be monitored or unmonitored, or may be performed autonomously and preferably on a regular or periodic basis by a device under the control of a stored program”, [0232], [0240]), and increasing the pre- determined frequency (Sillay [0187]) during an infectious disease outbreak (Chung [0121], [0131]).
Sillay teaches periodic data gathering and quiring and increasing utilization of sampled data.  Chung discloses querying data during disasters, such as “epidemics, pandemics, disease, infestations of people” at “preferably regular and/or periodic basis, as may be necessary or convenient given the conditions under which the data is being acquired”, “where rapid assessment and management and response is required, … data reception and communication is preferably more rapid and the time intervals between transmissions, if any, is preferably as short as possible, whereas in less urgent situations, e.g., a vaccination program, they need not be so quick.”  I.e. “time urgency of creating and updating databases” (aka querying the database) is more rapid (aka pre-determined frequency is increased) when rapid assessment and response is required (i.e. during event, such as epidemics, pandemics, disease).
However, to merely obviate such reasoning, Woods discloses querying the database at a pre-determined frequency ([0046]).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Sillay as modified to include querying the database at a pre-determined frequency as disclosed by Woods.  Doing so would allow a real-time, dynamic comparison of demographic information (Woods Abstract).

Response to Arguments
Applicants arguments, filed 08/30/2022, with respect to rejection of claims 24-43 under 35 U.S.C. §101 have been fully considered but they are not deemed persuasive.
It is respectfully noted the test for subject matter eligibility under 35 USC 101 for products and processes is: first, determining whether the claim(s) are directed to a process, machine, manufacture, or composition of matter (Claims 24-43 are so directed); second (Part I of the Mayo) test, determining whether the claim(s) are directed to a law of nature, a natural phenomenon, or an abstract idea (judicially recognized exceptions), and; third (Part II of the Mayo test), determining whether the claim(s) recite additional elements that amount to significantly more than the judicial exception.
As per Part II of Mayo, it is respectfully argued that each function of claims 24-43, alone and in combination, are generic functions of a computing device that are well understood, routine, and conventional.  For example, claims recite terms such as “generating”, “retrieving”, “evaluating”, “forming” and “providing” which do not provide any additional functionality to overcome the abstract idea.  The claim provide a graphical user interface for facilitating collecting and analyzing data and displaying the data in a various forms of a report.  There is no change in the hardware of the computer itself.  None of these steps function in a new way, nor do any of the functions improve another technology or technical field, nor do they improve the functioning of the claimed device itself. Please see the USPTO July 2015 Update on Subject Matter Eligibility, page 7.
The user is interacting with the computer in a conventional manner.  The effect of the contribution does not operate at the level of architecture, nor is it independent of the kind of data being processed.  The contribution is instead wholly application specific in that it is limited to the described in the method which is operating entirely at the level of an application, and is wholly tied to locations that can be searched by user input query, i.e. the method cannot be applied to any arbitrary data.  Relatedly, the computer, that is to say the hardware upon which the program is operating, is operating in an entirely conventional manner. The proposed technical effect is not causing the computer in of itself to operate different as the method is operating at the level of application and thus is not interacting with the hardware at a level beyond that which any computer program would do so.  Similarly, the computer upon which the program is operating is not operating more efficiently or effectively.  The computer itself is operating entirely conventionally and the contribution is not having an effect on the efficiency of the computer itself.

With respect to the 103 rejection over Sillay reference, although it was noted during the interview that the prior art did not disclosed the amended limitations, upon a closer examination it was determined that the Sillay appears to teach the amendments, as shown in the updated rejection to the claims above.
It is also noted that generating a map to report data gatherings is a common and well-known concept by providing a data display by various means.
Such limitations are also fully disclosed by US 2014/0025809 [0031], [0048], [0056]-[0057] and US 2010/0175006 F27-31 and the corresponding paragraphs, which further obviates the teaching of Sillay.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to POLINA G PEACH whose telephone number is (571)270-7646. The examiner can normally be reached Monday-Friday, 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/POLINA G PEACH/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        September 8, 2022